DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 6/11/2020. Claims 2, 6-9, 15, 17-18, 23-27 and 30 are cancelled. Claim 32 is new. Claims 1, 10, 16, 19-22 and 28 are currently amended. Claims 1, 3-5, 10-14, 16, 19-22, 28-29 and 32 are currently pending.

Allowable Subject Matter
3.	Claims 1, 3-5, 10-14, 16, 19-22, 28-29 and 32 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first relevant prior art Iliff (US 6071236) teaches a system and method for providing computerized, knowledge-based medical diagnostic and treatment advice. The medical advice is provided to the general public over a telephone network. The system/method utilizes video images to assess facial features and thereby aid in the detection of certain diseases. (See, for example, Illif: abstract; col. 4, lns. 59-67 ; FIGS. 1-27).
	The second relevant prior art is Beck et al. (US 2019/0239791) teaches a system and method for monitoring and predicting the mental health of a person. Data is collected from multiple sensors including a camera and microphone. Additional sensors can be added to improve the robustness of the system such as heart rate sensors and respiration sensors. The data can be collected in phases that provide contextual awareness to the system. An algorithm can synchronize the data collected in the different phases and the Beck: abstract; ¶¶ [0009]-[0018]; FIGS. 1-4).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “displaying, on the display, live video data recorded by the camera; recording, by the camera, a set of test video data; recording, by the microphone, a set of test audio data; processing the video data to assign a plurality of pixels the video data to the face of the user: processing the plurality of pixels to output video features comprising facial expressions of the user; and processing the audio data to identify sounds representing the voice of the user and output audio features comprising tone of voice of the user; processing, using a machine learning model the audio and video features, wherein the machine learning model comprises comprising-a decision tree, and wherein the machine learning model was previously trained with a set of training data comprising audio and video data recorded from a plurality of individuals with labels indicating whether each of the plurality of individuals has one of a plurality of mental health disorders; and outputting an indication of whether has at least one of the plurality of mental health disorders,” as recited in amended independent claim 1, “receive, through the user interface, an indication to initiate a test and executing a test application until receiving an indication to stop the test, the test application comprising: displaying text on the display for the user to read; recording, by the camera, a set of test video data during the test; displaying, on the display, a window displaying live video data recorded by the camera; continually processing the set of test video data during the test to: identifying a face of the user; determining whether all of a plurality of pixels of the face are within a frame; and stopping the test if the face is outside the frame; recording, by the microphone, a set of test audio data during the test; and processing the set of test audio data and test video data to identify audio and video features, wherein the audio features comprise tone of voice of the user and the video features comprise expressions of the face of the user: and processing, using a machine learning model, 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686